Citation Nr: 0912341	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  99-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for fatigue and lethargy, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to March 
1993.  His DD Form 214 showed that the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from September 1990 to April 1991.

The appeal was initially before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. The Board remanded the issue to the 
RO in September 2000, June 2003, and July 2004. 

In a December 2006 decision the Board observed that the RO, 
in April 2006, denied entitlement to service connection for a 
psychiatric disorder, to include PTSD. The Veteran was 
notified of this decision in May 2006; and later that month 
disagreed with the denial of his claim. As the RO had not yet 
issued a statement of the case (SOC) as to the issue of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD; the Board remanded the issue. See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In that same December 2006 decision, the Board denied 
entitlement to service connection for fatigue and lethargy, 
to include as due to an undiagnosed illness. The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2008, the Court issued 
an order that granted a joint motion for remand, vacated the 
Board decision, and remanded the matter to the Board for 
action in compliance with the joint motion. The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran is a Persian Gulf Veteran.

2. The Veteran's diagnosed fatigue and lethargy have been 
attributed to a known clinical diagnosis and not to an 
unknown illness, and they are not otherwise shown to be 
related to active duty service.


CONCLUSION OF LAW

Fatigue and lethargy due to an undiagnosed illness were not 
incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in July 2004, February 
2005, and September 2006 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA provided adequate notice 
of how disability ratings and effective dates are assigned in 
the September 2006 correspondence.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated in an April 
2006 supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence.  
Because the Veteran has actual notice of the rating criteria, 
and because the claim has been readjudicated no prejudice 
exists.  There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

The January 2008 Court Order found the Board's decision 
failed to find that the appellant's claim for service 
connection for fatigue and lethargy was inextricably 
intertwined with his claim for service connection for post 
traumatic stress disorder (PTSD) which was remanded by the 
Board in its December 2006 decision.

The Court also found that the RO failed to comply with the 
Board's earlier July 2004 remand of the appellant's claim for 
service connection for fatigue and lethargy in which the 
Board determined that appellant's claim was inextricably 
intertwined with his claim for service connection for PTSD.

As observed above, the Board in its December 2006 decision 
remanded the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD for the RO to issue a 
statement of the case.  Manlincon.  The statement of the case 
on the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD was issued, March 31, 
2008, subsequent to the January 2008 Court Order.  The 
appellant was notified that if he wished to appeal the denial 
of the claim, he must file his appeal within 60 days of the 
letter accompanying the statement of the case, or within one 
year of the date of the letter notifying him of the action 
appealed.  There is no evidence of record that the appellant 
responded to the RO's March 31, 2008 letter.  Thus, the 
denial of entitlement to service connection for a psychiatric 
disorder, to include PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

Any questions whether the appellant's fatigue and lethargy 
were related to PTSD need not be addressed because service 
connection is not in effect for any psychiatric disorder to 
include post traumatic stress disorder, and the Veteran has 
not perfected an appeal to any denial of entitlement to 
service connection for post traumatic stress disorder.

Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b).

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War. In establishing the presumptive period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection. 38 U.S.C.A. § 1117. This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. Id.

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. These changes in law were effective 
on March 1, 2002.


Factual Background

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The Veteran served on active duty during Operation Desert 
Storm. He asserts that his claimed fatigue and lethargy began 
in March 1991. See VA Form 21-526, dated in January 1998.

The Veteran's service medical records are negative for 
complaints, findings, or diagnoses pertaining to the claimed 
disorder.

At a Gulf War Guidelines examination in April 2003, the 
Veteran indicated that he had problems sleeping. He also 
complained of having no energy as a result of his lack of 
sleep. The examiner diagnosed fatigue and lethargy, most 
likely due to insomnia.

The report of an August 2003 Gulf War Guidelines examination 
shows that the examiner who conducted the previously 
mentioned April 2003 examination reviewed the Veteran's 
claims folder. He opined that the Veteran's symptoms of 
fatigue and lethargy were due to his sleep disorder caused by 
PTSD.  Service connection for a psychiatric disorder, to 
include PTSD, was denied in an April 2006 rating decision, 
and that decision is final.  38 U.S.C.A. § 7105.  Hence, the 
veteran is not service connected for a psychiatric disorder, 
and there is no pending claim of entitlement to service 
connection a psychiatric disorder.  

Analysis

The Veteran is a "Persian Gulf veteran." 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317. The service medical records, however, are 
devoid of any pertinent findings relating to either fatigue 
or lethargy. While the Veteran has been diagnosed with 
fatigue and lethargy post service, an undiagnosed illness 
manifested by either of these symptoms is not shown. Rather, 
the Veteran's fatigue and lethargy has been attributed to a 
known clinical diagnosis, i.e., the result of a sleep 
disorder caused by his non service connected PTSD, and not to 
an unknown illness.  Additionally, fatigue and lethargy is 
not shown by competent evidence to be otherwise related to 
active duty service. Thus, a claim of entitlement to service 
connection for fatigue and lethargy based on undiagnosed 
illness cannot be sustained, and without competent evidence 
linking a current disorder to service, service connection on 
a direct basis is not warranted. 38 C.F.R. §§ 3.303, 3.317.

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the claim. As such, the doctrine is 
not for application. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fatigue and lethargy, 
to include as due to an undiagnosed illness, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


